Citation Nr: 0829724	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a chronic disability 
manifested by chest pains.

2. Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 1972 to June 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In January 2008, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for scheduling of a hearing, and it now returns to the 
Board for appellate review. 

When the appellant filed his substantive appeal, he requested 
a personal hearing before a Veterans Law Judge (VLJ), sitting 
at the RO.  A hearing was scheduled for October 2007 and also 
in July 2008, in accordance with the Board's January 2008 
remand.  The appellant failed to appear at both hearings, and 
no further communication has been received from him with 
regard to a hearing.  Thus, the Board considers his request 
for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2007).


FINDINGS OF FACT

1. VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. The medical evidence of record does not reflect a current 
diagnosis of a disability associated with chest pains.

3. A right knee disorder is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.  


CONCLUSIONS OF LAW

Chest pains were not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

A right knee disorder was not incurred in or aggravated by 
the appellant's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

The Board notes that, in Pelegrini v. Principi, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  18 Vet. App. 112 (2004).  Nevertheless, during 
the course of the appeal, 38 C.F.R. § 3.159(b) was revised to 
eliminate the requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
defect in notice as to this element is considered harmless.  
Even so, the Board observes that the appellant was aware that 
it was ultimately his responsibility to submit evidence in 
support of his claims.  May 2005 and September 2006 letters 
advised him to submit any relevant evidence in his 
possession.

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini.  In 
this case, the appellant was provided with a VCAA 
notification letter in May 2005, prior to the initial 
unfavorable AOJ decision issued in September 2005.  An 
additional letter was sent in September 2006.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in May 2005 informed the 
appellant of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  With regard to notice under the 
holding of Dingess/Hartman, the Board observes that a March 
2006 letter and the September 2006 VCAA letter provided 
notice of how to substantiate disability ratings and 
effective dates.  The Board acknowledges the untimeliness of 
this notice, but finds no prejudice to the appellant as a 
result.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board decides herein that the preponderance 
of the evidence is against the appellant's service connection 
claims, any questions as to disability ratings and effective 
dated are rendered moot.  Accordingly, the Board finds that 
the appellant was provided with all necessary VCAA notice 
prior to the initial adjudication of his claims.  

Thus, the Board determines that the content requirements of 
VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claims, has been satisfied.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 41 (2008), 
citing Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  Based on the above, the Board finds that further VCAA 
notice is not necessary prior to the Board issuing a 
decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims.  Service 
treatment records, VA medical records, and private treatment 
records were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  

The Board notes that the appellant reported that he had fluid 
removed from his right knee at a local hospital in Grand 
Rapids and began treatment for a chronic right knee disorder 
in 1998.  Records related to the appellant's right knee 
disorder dated from 1998 onward are of record; however, there 
are no records from the hospital in Grand Rapids associated 
with the claims file.  Nevertheless, the appellant did not 
identify the hospital, provider, or location of records 
related to this treatment so that VA could attempt to obtain 
such records.  As the Court stated in Wood v. Derwinski, 
"[t]he duty to assist is not always a one-way street.  If a 
appellant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  1 
Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see 
also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

Further, with regard to his chest pains, the appellant has 
indicated that he was diagnosed with a heart disorder at the 
VA Medical Center (VAMC) in Battle Creek in 1996.  The Board 
observes that a request was made for VA treatment records 
from the Battle Creek VAMC for the years 1986 to 1996 and 
that the VAMC stated that the records sent were all records 
available.  There is no indication that there are additional 
VA treatment records related to either the appellant's chest 
pains or right knee disorder that are not associated with the 
claims file.  Therefore, the Board determines that VA is not 
obligated to make further efforts to obtain records 
identified by the appellant.  As such, the Board finds that 
VA has satisfied its duty to assist the appellant in 
attempting to obtain available, relevant records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
appellant has a chronic disability manifested by chest pains 
or a right knee disorder that are a result of his military 
service is not necessary to decide his claims.  The medical 
records associated with the claims file do not contain any 
diagnosis related to the appellant's complaints of chest 
pain.  As discussed below, chest pains alone are a symptom, 
not a diagnosis.  Without evidence of a current diagnosis 
associated with the appellants claimed chest pains, the Board 
finds that a VA examination is not necessary.  

With regard to the appellant's right knee disorder, the Board 
observes that the appellant was diagnosed with right knee 
chrondomalacia in service, but now has a diagnosis of 
arthritis in the right knee.  There is no evidence of 
complaint, treatment, or diagnosis of a right knee disorder 
between the appellant's discharge from service and the 
current diagnosis of arthritis of the right knee, almost 32 
years later.  Further, there is no objective medical evidence 
reflecting that the appellant's current right knee disorder 
is in any way related to his in-service chrondomalacia or in-
service injury to his knee.  Accordingly, the Board finds 
that a VA examination is not necessary to decide the claim.  
See 38 C.F.R. § 3.159 (2007); cf. McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the 
appellant's claims without further development and additional 
efforts to assist or notify the appellant in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant).  Therefore, the Board 
determines that the appellant will not be prejudiced by the 
Board proceeding to the merits of the claim.


II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury, incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to National Guard 
service, ACDUTRA is full time duty performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.  Inactive duty training is duty other 
than full-time duty performed under the same provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The Board notes that there are also statutory presumptions in 
place that are intended to allow service connection for 
certain diseases when the evidence might otherwise not 
indicate service connection is warranted.  See 38 C.F.R. § 
3.303(d).  Where a veteran served for at least 90 days during 
a period of war or after December 31, 1946, and manifests 
certain chronic diseases, including arthritis, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, 
these presumptions are only applicable to veterans as defined 
at 38 C.F.R. § 3.1(d) (2007); thus, they will not be 
discussed further.

Chest pains

The appellant contends that he began suffering chest pains 
while serving on ACDUTRA.  Therefore, he claims that service 
connection is warranted for his disability.

Service treatment records reveal that the appellant 
complained of chest pains while running in service, but his 
lungs were found to be clear and his heart, normal.  No 
diagnosis was assigned to the appellant's complaints.  
Additionally, the appellant does not have a currently 
diagnosed disorder associated with chest pains.  Although the 
appellant has indicated that he was diagnosed with a heart 
disorder at the VAMC in Battle Creek in 1996, records 
obtained from the VAMC do not reveal complaints, diagnosis, 
or treatment of a heart disorder at any time.  Further, a May 
2005 private treatment record reflects that the appellant was 
prescribed Nitrostat and was to be evaluated for angina for 
10 to 14 days; however, no records establish that an actual 
diagnosis of a heart disorder was assigned.  Angina, the 
Board observes, is a medical term for pain in the chest.  
Dorland's Illustrated Medical Dictionary, p. 82 (30th ed. 
2003).  Pain alone is not a disability and without a 
diagnosed or identifiable underlying malady or condition, 
cannot be service-connected.  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Finally, a March 2005 private 
treatment record notes the presence of a heart murmur, but 
there is no relationship between the heart murmur and the 
appellant's claimed chest pains reflected in the record.  

Consequently, the Board finds that the appellant does not 
have a current disability associated with his claimed chest 
pains for which service connection may be established.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Right knee

The appellant contends that a preexisting right knee disorder 
was aggravated by his military service, to include a fall 
from a cliff.  Thus, he contends that service connection is 
warranted for a right knee disorder. 

Initially, the Board notes that in a June 2005 statement, the 
appellant refers to an injury to his left knee, but a review 
of the record indicates that the in-service injuries he 
discussed with regard to the left knee were actually related 
to his right knee, which is the subject of the current claim.  
Thus, the Board presumes that this statement is, in fact, in 
reference to the right knee.

In terms of in-service medical evidence, the Board observes 
that a January 1973 Report of Medical History reveals 
complaints of a "trick" or locked knee.  Thereafter, a 
February 1973 service treatment record reports that the 
appellant had suffered right knee pain while running, and a 
diagnosis of mild chondromalacia was assigned.  The fall off 
a cliff is documented in May 1973, and an abrasion on the 
right knee was noted.  

Post-service, multiple treatment records from the appellant's 
correctional institution reveal that he had been given an Ace 
bandage and prescribed the bottom bunk to accommodate his 
right knee disorder.  Moreover, an April 2005 X-ray reflects 
the presence of early arthritis of the right knee and that 
the appellant suffers from recurrent right knee pain.  Thus, 
the Board finds that the appellant has a current diagnosis of 
a right knee disorder.  

However, the Board observes that the first diagnosis of a 
right knee disorder was in April 2005, almost 32 years after 
service.  The lapse in time between service and the first 
complaints and diagnoses weighs against the appellant's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the appellant has not complained of the malady 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, there is no competent medical evidence relating the 
appellant's current right knee disorder to his military 
service.  To the extent any medical records discuss the 
appellant's right knee in relation to the fall off the cliff 
in service, the comments are merely the report of the 
appellant's own statements as to the etiology of his right 
knee disorder.  Laypersons, such as the appellant, are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the appellant's right knee 
disorder and service, he is not entitled to service 
connection on a direct basis.  

Other considerations

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for a chronic disability manifested by chest pains 
and a chronic right knee disorder.  Therefore, his claims 
must be denied.


ORDER

Service connection for a chronic disability manifested by 
chest pains is denied.

Service connection for a chronic right knee disorder is 
denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


